Citation Nr: 1448800	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Houston, Texas that denied service connection for bilateral hearing loss and tinnitus. 

In August 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA.  Following the hearing, the Veteran submitted additional evidence.  The RO has not considered this evidence; however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The opinion contained in the October 2008 VA examination is inadequate for adjudication purposes.  

The October 2008 VA examiner reported that the Veteran's hearing thresholds shown by pure tones were within normal limits in both ears.  However, speech recognition scores at the October 2008 examination were 84 and 76 percent for the right and left ear respectively.  

Furthermore, the Veteran has submitted private medical evidence of an August 2014 audiogram showing hearing loss in the right ear where at least three of the frequencies from 500 to 4000 Hz are 26 decibels or greater and hearing loss in the left ear with auditory thresholds of 40 decibels at 2000 and 4000 Hertz.  Although the examiner noted inconsistencies, he did not provide a clear reason.

The October 2008 VA examiner did not provide an etiology for the Veteran's bilateral hearing loss according to their finding that pure tone results were within normal limits.

Additionally, the VA examiner opined that "onset of tinnitus was reported years after his separation from military service and in the opinion of this examiner, is less likely than not due to military acoustic trauma."  As currently drafted, the October 2008 VA examiner's opinion provides no rationale as to why the Veteran's tinnitus could not develop after his separation from service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's hearing loss and tinnitus.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hearing loss had causal origins in service or is otherwise related to the Veteran's active duty service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed tinnitus had causal origins in service or is otherwise related to the Veteran's active duty service.
In this regard, the Board notes that the VA examiner must accept as fact that the circumstances of the Veteran's service in aircraft maintenance exposed him to noise.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If there are inconsistencies, the examiner must state the suspected reason for the inconsistencies.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

